Citation Nr: 1300125	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  11-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to restoration of an 80 percent rating for bilateral hearing loss, currently evaluated as 0 percent (noncompensably) disabling.

2. Entitlement to an increased disability rating for bilateral hearing loss.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1961.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a September 2010 decision of the RO that decreased the evaluation for the Veteran's service-connected bilateral hearing loss from 80 percent (effective in January 2008) to 0 percent (noncompensable) under Diagnostic Code 6100, effective December 2010, a period less than 5 years.  The Veteran timely appealed.

In April 2010, the Veteran and his wife testified during a hearing before RO personnel.

In February 2012, the Veteran and his wife testified during a video conference hearing before the undersigned Veterans Law Judge.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO. 

These issues were remanded for further development in July 2012, and now return again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Regretfully, the Board finds that a further remand is warranted in this case.  A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  

In this case, as to the issue of restoration of an 80 percent rating for bilateral hearing loss, this issue was remanded in July 2012 in part because the Veteran was not informed of the laws and regulations pertaining to a reduction in VA benefits.  As such, the Board specifically directed that the Veteran be issued a Supplemental Statement of the Case that explained the basis for the Veteran's reduction, and included a discussion of the pertinent provisions of 38 C.F.R. §§  3.105 and 3.344, pertaining to reductions.  A review of the October 2012 Supplemental Statement of the Case does not show that these provisions were discussed or cited in any way, as was pointed out by the Veteran's representative in an October 2012 statement.  As such, the Board finds it has no choice but to remand this claim in order that the development requested in the prior remand may be undertaken.

Further, as to the Veteran's claim of entitlement to an increased evaluation for hearing loss, this issue was remanded in July 2012 for a further examination, which was conducted in August 2012.  However, the examiner at that time indicated that the Veteran's test results, for both decibel level testing and speech discrimination testing, were not valid for rating purposes, and he changed the Veteran's diagnosis from hearing loss to "poor test reliability".  The examiner indicated that objective testing, such as Auditory Brain Stem Response (ABR) testing, Auditory Steady State Response (ASSR) testing, or Otoacoustic Emission testing (OAE) would provide a better indication of the Veteran's true thresholds.  Although this sort of testing is not normally used to evaluate disability ratings, in light of the fact that the most recent examiner was unable to accurately test the Veteran's hearing, and suggested what he believed would be a more accurate form of testing, in light of the repeated challenges that have occurred in testing the Veteran, and in light of the repeated inconsistencies in the Veteran's various examinations, the Board finds that this issue must be remanded in order that the Veteran may be provided with audiometric testing that may accurately determine his level of hearing loss.

Finally, as to the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU), as the adjudication of the Veteran's increased rating claim will have an impact on this issue, the Board finds that this TDIU claim must also be remanded, because it is inextricably intertwined with the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). As such, the Board finds that this issue must also be remanded.

The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will entail; however, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination for evaluation of his service-connected bilateral hearing loss.  All appropriate tests should be conducted.  The examiner should specifically use an objective means of testing, such as Auditory Brain Stem Response (ABR) testing, Auditory Steady State Response (ASSR) testing, or Otoacoustic Emission testing (OAE), in examining the Veteran.  

If none of this testing is possible, the examiner should state the reason that none of this testing can be accomplished.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

If possible, pure tone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85  and 4.86.

The examiner should render specific findings as to the impact of the service-connected bilateral hearing loss on the Veteran's ability to work. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

2.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  The claim for an increased rating should take into consideration provisions of 38 C.F.R. § 3.321(b).  

3.  After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate these claims on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

4.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  The SSOC should include citation to and discussion of the pertinent provisions of 38 C.F.R. §§ 3.105  and 3.344 pertaining to the claim for restoration, as well as clear reasons and bases for the RO's determination; and then return the claims file to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


